Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.
DETAILED ACTION
As filed, claims 1-9 are pending; of which claims 1 and 2 are amended. Claims 3-9 are withdrawn from consideration as pertaining to nonelected invention. The Examiner of your application at USPTO has been changed. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/28/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Affidavit or Declaration Under 37 CFR 1.132
           The declaration under 37 CFR 1.132 filed 05/25/2021 by Mr. Pixu Li is acknowledged. 
Is it noted that the Applicants did not presented clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02.
The rejection of instant claims as set forth in the previous office action are withdrawn upon further consideration and in view of new pertinent prior art cited herein.
Response to Amendment/Arguments
	Applicant’s amendments and arguments filed 5/28/2021 have been fully considered and entered. 
The rejection of claims 1-2 under 35 U.S.C. § 103 over Kenda (J. Med. Chem., 2004, vol. 47, p. 530-549) in view of Porter (Pure & Appl. Chem., 1991, Vol. 63, No. 8, p. 1119-1122) and CAIRA Journal of Chemical Cystallography, 1996, Vol. 26, p. 117-122) is withdrawn in view of new pertinent prior art cited by Applicants in IDS filed 5/28/2021.
Election/Restrictions
Applicant’s election of Group I, drawn to claims 1-2, in the reply filed on 10/14/2019 is acknowledged. 
Claims 3-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

separation of brivaracetam of formula XII, however, since the claims do not set
forth any steps involved in the method/process, it is unclear what method/process
applicant is intending to encompass. A claim is indefinite where it merely recites a
use without any active, positive steps delimiting how this use is actually practiced.
Claim 1 is therefore rendered indefinite.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-2 are drawn to a stereoselective process of making the compound of formula XII (brivaracetam) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 from the compound of formula VII 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
via intermediate IX 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
wherein the process is free of a step of conducting chiral column chromatography purification or chiral HPLC separation of the compound of formula XII.

Formula VII and IX defined by variables R1 as H, saturated or unsaturated C1-20 alkyl or C1 alkyl-unsubstituted or substituted aryl; and X as Cl, Br, I, OMs, OTs, ONs;
which contain alternatively useable species that do not share a structural similarity. 
By contrast, the nature and scope of the invention described in the Specification limited to preparation of compound VII and IX wherein R1 is ethyl, X is Br and brivaracetam XII thereof as shown on Fig. 2 (reproduced below):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

 The species in the specification are not representative of the entire genus as claimed.
The specification does not show any other examples of optically pure compounds of formula VII as claimed wherein variables R1, X are as defined which can performed the function recited in the claims: starting materials and intermediated in a stereo selective process of producing optically pure brivaracetam XII as claimed.
Therefore, a person skilled in the art would not recognize the written description of the invention as providing adequate support for the entire scope of the claimed invention.
Applicant has not described the claimed method of a stereo selective process of producing optically pure brivaracetam XII by genus of compounds of formula VII and IX thereof in a manner that would indicate they were in possession of the full scope of this genus.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. 
In the instant case, the claimed  stereo selective process of producing optically pure brivaracetam XII, comprising reacting the compound of formula VII with (S) -2-aminobutanamide wherein the compounds of the formula VII are defined by variables R1, and X lacks description of substrates VII wherein R1 is H, C1, C3-20 alkyl or C1 alkyl-unsubstituted or substituted aryl; X is Cl, I, OMs, OTs, ONs or  the reaction conditions required by claimed process.  The full scope of the claimed genus is far larger than the number of species exemplified by applicants. Chemistry of obtaining such optically pure substrates is unpredictable as discussed by Applicants in The affidavit on opera 5-7.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula VII what structures can perform the function recited in the claim of optically pure substrates in a stereo selective process of producing optically pure brivaracetam XII or reaction conditions required by claimed process. Applicants have not disclosed a  correlation between the claimed functional requirement and the structures that meet that requirement As such, the claims lack adequate written description for the claimed compounds of formula (I).
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kenda,  J. Med. Chem., 2004, vol. 47, p. 530-549 (cited in PTO892 mailed 8/20/2020) and US 8957226, by Ates et al. Feb. 17, 2015 (“the ‘226 patent”; cited in PTO 892 attached herewith) and further in view of March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155 (cited in PTO892 attached herewith).

Claim 1 is drawn to stereoselective process of making the compound of formula XII (brivaracetam) from the compound of formula VII via intermediate IX wherein the process is free of a step of conducting chiral column chromatography purification or chiral HPLC separation of the compound of formula XII.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
The article by KENDA teaches synthesis of 4-substituted pyrrolidone butanamides as therapeutical agents with significant antiepileptic activity; particularly (2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide 83α (ucb  34714; aka brivaracetam) was found to be more potent antiseizure agents (same utility as claimed application):
KENDA discuss the synthesis of compounds 83β and 83α, which correspond to (2S)-2-[2-oxo-4-propylpyrrolidin-1-yl]butanamide 
    PNG
    media_image6.png
    170
    156
    media_image6.png
    Greyscale
(see p. 546).  This compound is synthesized by method D-1, which is shown below.  
    PNG
    media_image7.png
    173
    442
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    118
    147
    media_image8.png
    Greyscale
  
Disclosed in Scheme 7, is an alternate synthesis of said compound via Method D-2:
    PNG
    media_image7.png
    173
    442
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    118
    147
    media_image8.png
    Greyscale
  Within Method D-2, the final product 83 is the (2S)-2-[2-oxo-4-propylpyrrolidin-1-yl]butanamide.  As a result, the corresponding starting materials would have to be R1 = H and R2 = propyl for compound 26 and R3 = H, one of R4 and R’4 = H and the other is propyl, R5 = H and Z = OEt for compound 82, which correspond to starting materials of 2-aminobutanamide (as defined in claim 2) and a compound of formula VII wherein R1 = Et and X is a halogen (as defined in claims 1 and 2).  The reaction is performed with Et3N, which corresponds to claimed basic conditions.  KENDA further teaches that Method D-1 uses optically pure 2-aminoalkylamides. 
  KENDA further teaches that Method D-1 uses optically pure 2-aminoalkylamides, which would correspond to (S)-2-aminobutanamide of instant claims. 
Shown below is the synthetic route to brivaracetam as shown in CASREACT data base:

    PNG
    media_image9.png
    309
    456
    media_image9.png
    Greyscale

The difference between the prior art of KENDA and the instant claims is that KENDA teaches reaction of the racemic mixture of the 4-halobutanoic acid derivatives (compound 82a) with optically pure 2-aminobutanamide to give (2S)-2-[2-oxo-4-propylpyrrolidin-1-yl]butanamide as diastereomeric mixture rather than reaction of only the (R) isomer of the 4-halobutanoic acid derivative with pure (2S)-2-aminobutanamide as taught by the instant claims.  
However, KENDA specifically discuss that compound 83α which corresponds to (2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide as the most potent therapeutical agent and clinical candidate since it is 10 times more potent than levetiracetam and possesses significant efficacy (see p. 539).  KENDA teaches synthesis of compound 82a as the racemate.
    PNG
    media_image10.png
    284
    656
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    156
    365
    media_image11.png
    Greyscale
 (see Scheme 7, p. 536).  
The article by KENDA specifically teaches that variable Z in compound 82a can alternately have an OEt in position of the Cl (halo) group which would then lead to the compound VII of claims 1-2.
Given that KENDA teaches the clinical importance of optically pure compound 83α brivaracetam, one of ordinary skill in the art would be motivated to adopt a synthetic pathway directed to only this particular isomer by using  optically pure isomer of substrate, i.e. the (R) form of 4-halobutanoic acid derivatives (aka the R form of compound 82a and then reacting said compound with (2S)-2-aminobutanamide.  As the (R) form of 4-halobutanoic acid derivatives is synthesized through the synthetic strategy of KENDA as 82a, it would follow that one would be motivated to start with the appropriate enantiomer the (R) form of 4-halobutanoic acid.  The chemical process that is occurring is an expected reaction. The process is deemed obvious to one of ordinary skill in the art since it involves a predictable and expected reaction. In re Durden, 763 F.2d 1405. 226 U.S. P.Q. 359 (Fed, Cir. 1985).
Moreover, with regard to stereoselective  synthetic methodology to prepare optically pure brivaracetam by caring the synthesis using optically pure substrates as starting materials, such strategy is known in the prior art of the ‘226 patent, analogue prior art drawn to preparation of optically pure brivaracetam.
The ‘226 patent teach stereoselective synthesis of 2-oxo-pyrrolidin-1-yl derivatives such as brivaracetam (I)  from  optically enriched or substantially optically pure 4-substituted-pyrrolidin-2-ones of formula (III) and intermediates compounds of formula (VI)  (abstract; col1;col 8 line 50-67).
The ‘226 discuss aspects of stereselective process by using optically enriched or substantially optically pure starting materials and intermediates thereof (col13 lines 50-65).         The ‘226 patent specifically teach that  the strategy of using optically enriched or substantially optically pure substrates  (in their synthesis 4-substituted-pyrrolidin-2-ones) presents the advantages of reducing the proportion of undesired stereoisomers of intermediates and product generated in the course of reaction, thereby increasing productivity of the overall process (col 8 lines 27-33).
Regarding the proviso of instant claim 1 “wherein the process is free of a step of conducting chiral column chromatography purification or chiral HPLC separation of the compound of formula XII” the ‘226 patent discuss on col 10 lines 16-25 recrystallization as alternative purification method to isolate diastereoisomers:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

 Therefore, the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide some suggestion that would have motivated the skilled artisan to adopt a strategy for stereoselective synthesis of brivaracetam by using optically pure starting materials. 
A person having ordinary skill in the relevant art would have the knowledge and skill to resolve a racemic mixture of enantiomers into optical isomers and utilize such optically pure materials in a stereoselective synthesis to obtain a desired steroisomer and further discuss fractional crystallization as alternative to chiral chromatography separation See, e.g., March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155.  
A person having ordinary skill in the relevant art would understand that racemic mixtures should be separated into the optical isomers and screened separately.  Thus, the production of a mixture or of one particular optical isomer is itself motivation to produce the opposite optical isomer because all three substrates would need to be screened for properties potential. 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: (C)    Use of known technique to improve similar devices (methods, or products) in the same way;
And (D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

The motivation to react only the appropriate (R) isomer of 4-halobutanoic acid substrate  with (2S)-2-aminobutanamide would derive from (C) or (D) from KSR. 
Based on the combined teaching of prior art, regarding  the synthesis of the isomer compound 83α by Kenda which corresponds to (2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide, one of ordinary skill in the art would be motivated to adopt a stereoselective  synthetic pathway directed only towards that particular isomer as the starting material by using the strategy discussed by the ‘226 patent which teaches stereosynthesis of brivaracetam  using optically pure starting materials and have reasonable expectation of success in producing the claimed invention because: 1) Kenda teach that optically pure  brivaracetam  is of  particular  clinical importance; 2) the ‘226 patent teach that using optically pure starting materials in stereoselective synthesis  of brivaracetam has the advantage of reducing the proportion of undesired stereoisomers generated in the course of reaction, thereby increasing productivity of the overall process; recrystallization as discussed as alternative purification method to isolate diastereoisomers of brivaracetam product.
 In this particular case, it would be using the appropriate enantiomer of 4-halobutanoic acid as starting material in the stereoselective synthesis of brivaracetam.
Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of Wang et al. U.S. Patent No. 10.221,134.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim synthesis brivaracetam from formula X by reacting substrate VII with S-2-aminobutabamide via intermediate IX.
Instant claims are drawn to:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

 The claims of the ‘134 patent are drawn to producing brivaracetam from formula X.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

 The preparative example 29 of brivaracetam product XII does not require chiral chromatography for purification. 
Conclusion
No claims allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622